Per curiam.
Defendant had been charged with violation of RSA 318:B-26 I (b) (2) (Supp. 1975) i.e., possession of controlled drug. After hearing, his motion to suppress was denied and the question raised by defendant’s exception was transferred by Harkaway, J.
The defendant, who was sitting on the grass off Lowell Road in Hudson, attempting to hitchhike a ride, was approached by a police officer. The court found that the defendant appeared unwell and that the officer made certain inquiries of him, including his name, to which the defendant replied “Fred.” When the defendant was unable to produce requested identification, the court found that the officer took him into custody to find out who he was, where he lived and what was wrong with him. The court also found that while the defendant was being transported to the police station, the officer observed him take something from his pocket and place it behind the cushions of the rear seat. Upon arrival at the station, a search was made behind the seat and amphetamine pills were found. These pills were the subject of the motion to suppress.
We find nothing illegal about the police searching their own cruiser for something which the defendant had abandoned there. Hester v. United States, 265 U.S. 57 (1924); Abel v. United States, 362 *591U.S. 217 (1960). The motion to suppress was therefore properly denied.

Exception overruled.